Citation Nr: 0614194	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  02-12 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2001 decision of the RO.  In August 
2004, the veteran testified at a hearing before the 
undersigned via video teleconference.  In December 2004, the 
Board remanded this case to the RO for further development of 
the evidence.


FINDINGS OF FACT

1.  There is clear and unmistakable evidence that the veteran 
had a preexisting back disability on entrance to service. 

2.  The veteran's current back disability is related to 
service. 


CONCLUSION OF LAW

A low back disability was incurred in service.  38 U.S.C.A. 
§§ 101(16), 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.306 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  VCAA provides that the 
Secretary of VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for benefits unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  VCAA also contains 
provisions regarding the scope of notice to which those 
seeking VA benefits are entitled.  38 U.S.C.A. § 5103 (West 
2002).  

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under VCAA, with respect 
to the issue of entitlement to service connection for a low 
back disability.  Given the favorable action taken 
hereinbelow, the Board concludes that VA has fulfilled any 
development duties under VCAA.  Any defect in this regard 
must be considered to harmless.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Factual Background 

A review of the claims file reveals that, prior to service in 
early 1964 and 1965, the veteran was involved in vehicular 
accidents and sustained low back injuries.  When examined in 
June 1965, his diagnoses included chronic lumbosacral 
instability and chronic lumbosacral strain.  In October 1965, 
he was noted as having an acute back strain.  In November 
1965, he complained of pain in the right iliolumbar fossa.  
It was noted that the veteran had not made improvement since 
he was originally seen. 

When the veteran was examined for pre-induction purposes in 
May 1966, an examination of the spine was negative.  In an 
associated medical history form, the veteran indicated that 
he had been involved in an automobile accident in April 1964 
and had sustained a low back strain.  The examiner noted that 
such injury was not considered disqualifying.  Another 
physical inspection performed in July 1966, on induction, did 
not reveal any additional defects. 

In an August 1966 statement, a private physician indicated 
that the veteran had been involved in two automobile 
accidents.  It was opined that he had made a complete 
recovery from a back strain.  The final diagnosis was a 
strain of the right spinae erectae muscle of the upper lumbar 
region. 

During service, the veteran was treated on numerous occasions 
for various low back symptoms.  Diagnoses include probable 
ruptured discs. 

On separation examination, the veteran's spine was normal.  
On an associated medical history form, it was noted that the 
veteran had recurrent low back pain which had been evaluated.  
It was noted that he did not have a profile.

After service, the record reflects that the veteran sustained 
back injuries while at work, in August 1992.  

The veteran also sustained injuries to his low back on other 
occasions to include in August 1995 (helping a friend move a 
water cooler) and October 1995 (when he was a passenger on a 
train).

There are varying opinions addressing the etiology of the 
veteran's current back problems.

On September 2001 VA orthopedic examination, it was noted 
that the veteran's service medical records were not available 
for review.  The examiner opined that based on the history 
reported by the veteran at the examination, his inservice 
"back pain episodes" were more consistent with intermittent 
episodes of lumbar strain.  His mild arthritis and 
degenerative disc disease were deemed more likely than not 
age-related.

In January 2004, a private physician stated that the veteran 
had never recovered from his pre service low back injury and 
that the residuals had "gradually compounded over time."  His 
two years of inservice physical training were deemed a 
significant contributory factor to the progressive 
deterioration of his lumbar spine.  Had he not had such 
vigorous physical training but proper rehabilitation, he "may 
not have disabled his lumbar spine."

In conjunction with the February 2004 VA orthopedic 
examination, the veteran's medical records, including his 
service medical records, were reviewed.  It was noted that 
there were no clinical records during the interim between the 
veteran's 1968 service discharge and the first postservice 
and work-related injury in 1992.  It was speculated that 
degenerative joint disease of the lumbar spine developed 
sometime between 1968 and 1992 and was due to the aging 
process.  It was noted that there was no significant medical 
documentation to support a conclusion that the veteran's 
current back disability was related to his back condition 
during service or the pre-existing vehicular back strain and 
sprain.

In a September 2004 statement, a private physician indicated 
that the veteran had lumbar spondylosis with a strain which 
was clearly related to vehicular related injuries in the 
1960s and was exacerbated by training during service.

A September 2004 letter from a private chiropractor indicated 
that the veteran's chronic lumbar strain and sprain were due 
to damage that occurred some 40 years prior.

The veteran submitted various lay statements dated in 
September 2004 reflecting that he voiced complaints of back 
pain for many years.  Of note, a letter of an electrical 
contractor indicated that he had hired the veteran as an 
apprentice electrician in 1971.  During his term of 
employment, the veteran often complained of back pain and was 
not able to bend, lift heavy objects, or stand for long 
periods.  The veteran apparently lost time from work due to 
his back pain.  The employer was ultimately compelled to 
terminate the veteran's employment because the veteran was 
physically incapable of performing his duties.  

The veteran provided a second letter, also dated in September 
2004, from a former employer indicating that he had worked 
for a construction firm in the early 1970's but was 
terminated from employment due to frequent absenteeism caused 
by back pain.

On August 2005 VA orthopedic examination, the veteran 
reported in-service recurrences of low back pain without 
specific external trauma.  He did describe his 
responsibilities as including heavy lifting.  The veteran 
denied any acute trauma to the back until 1992.  The examiner 
diagnosed chronic low back pain since the 1960's.  Radiologic 
studies revealed no osseous abnormalities of the lumbar 
spine, and no significant degenerative changes were 
appreciated.  The examiner diagnosed lumbosacral strain with 
left-sided L5-S1 herniation and spasm but no significant 
degenerative joint disease.  The veteran had significantly 
reduced range of motion due to pain.  The examiner opined 
that despite the lack of specific trauma in service, the 
veteran sustained repetitive low back injuries during 
physical training in service, which contributed to in-service 
exacerbations.  The examiner opined that the veteran likely 
never fully recovered from his pre-service injuries.

The same VA examiner elaborated in September 2005 that the 
veteran's current low back pain was, as likely as not, due to 
both age-related changes as well as post-traumatic processes 
that were related to pre service injuries and exacerbated 
both during and after service.  

The Board notes that the August and September 2005 VA reports 
are exceedingly detailed and comprehensive, are based on an 
examination of the veteran, and include a summary of all of 
the evidence of record as well as rationales for all 
conclusions.



Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.

Law and Regulations 

Service connection may be granted for any disability 
resulting from injury suffered or disease contracted in the 
line of duty, or for aggravation in service of a preexisting 
injury or disease.  38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. 
§§ 3.303, 3.306.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  To rebut 
the presumption of sound condition under section 1111 of the 
statute, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  
VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  In its 
decisions, the Board is bound to follow the precedent 
opinions of the General Counsel. 38 U.S.C.A. § 7104(c).

A preexisting injury or disease will be considered to have 
been aggravated by active duty service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease. 38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious 
or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service. 38 C.F.R. § 3.306(b).  
In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  Temporary or intermittent flare-ups of 
the preexisting condition during service are not sufficient 
to be considered aggravation unless the underlying condition, 
as contrasted to symptoms, has worsened.  Crowe v. Brown, 7 
Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 
292, 296-97 (1991).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).

Analysis

Upon induction, the veteran was found physically qualified 
for duty.  The Board finds, however, that there is clear and 
unmistakable evidence that shows a pre-service injury.  There 
are numerous private medical reports on file which reflect 
that the veteran had significant pre-service low back 
problems stemming from automobile accidents in 1964 and 1965.  
The preservice diagnoses included chronic lumbosacral strain 
and instability.  

As to whether there is clear and unmistakable evidence 
establishing that the veteran's pre-service back injury was 
not aggravated by service, the Board finds differently.  
VAOPGCPREC 3-03.  In short, the Board finds that there is an 
approximate balance of positive and negative evidence on this 
issue which essentially places the evidence in conflict.  
Where the record is in dispute, a conclusion that clear and 
unmistakable evidence exists is plainly not sustainable.  
VAOPGCPREC 3-03.

On the one hand, there is evidence of record supporting the 
proposition that active service did not aggravate the 
veteran's pre-service back injury.  The report of medical 
examination upon the veteran's separation from service noted 
the veteran's musculoskeletal system as normal.  In September 
2001, a VA examiner indicated that the veteran's injury was 
age-related. 

Evidence supportive of the veteran's claim includes a 
September 2005 VA examination opinion which reflects that the 
veteran's low back disability was exacerbated in service.  
The Board observes the 2005 VA opinion is thorough and well 
reasoned and was based on a claims file review.  In January 
2004, a private physician similarly stated that while the 
veteran had never recovered from his pre service low back 
injury, and that his two years of inservice physical training 
were a significant contributory factor to the progressive 
deterioration of his lumbar spine.  In September 2004, a 
private examiner concluded that the veteran's back problems 
were exacerbated during service.  

Given the balance of positive and negative evidence, the 
Board cannot find that clear and unmistakable evidence is of 
record to rebut the second part of the presumption of sound 
condition analysis.  In other words, the Board cannot find 
that the veteran's preexisting injury was not aggravated by 
active service.  Thus, the Board must assume, as a matter of 
law in this case, that it is a fact that the veteran entered 
service in sound condition and that he sustained injury to 
his back while in service, which persists today.  In other 
words, the Board must analytically view the manifestation of 
back problems during service as being the first such 
manifestation of that disorder.  Service connection is 
therefore warranted on that basis.




ORDER

Service connection for a low back disability is granted.



____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs
	

